Citation Nr: 0100155	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-21 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from a rating 
decision dated in July 1999, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Providence, Rhode 
Island (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for skin disorder was denied by an unappealed rating decision 
in March 1954.

2.  Additional evidence received subsequent to the rating 
decision in 1954 includes a copy of VA treatment and progress 
records and private medical records.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for a skin disorder, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder is new and material, 
and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reveal no evidence of a 
skin disorder.  Subsequent to service discharge, a copy of VA 
treatment and progress notes was received in 1957.  This 
synopsis reveals treatment for a skin rash of both shoulders, 
the chest, and back in December 1953, reportedly of 10 months 
duration.  In January 1954, pigmented eruptions in circular 
patches on the back, neck, and upper chest were reported.  
The diagnosis was tinea versicolor.  

Private medical records received in 1998 and 1999 are 
negative for treatment of a skin disorder. 

Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

In this case, the veteran's claim was initially denied by the 
RO in March 1954, on the basis that a skin disorder was not 
shown by the evidence of record.  The veteran was notified of 
that decision but did not appeal.  Where there is a prior RO 
decision, the claim may not be reopened and allowed, and a 
claim based on the same factual basis may not be considered, 
unless new and material evidence is presented.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.104.  Title 38, Code of Federal 
Regulations, Section 3.156(a) states that new and material 
evidence means evidence which was not previously submitted to 
agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for the Federal Circuit 
held that evidence is material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Id. at 1363.  

A review of the evidence submitted since the March 1954 
rating decision, reveals that the copy of the VA treatment 
conducted in 1953 and 1954 received in 1957, provided new and 
material evidence with regard to the veteran's claim to 
reopen the issue of entitlement to service connection for a 
skin disorder.  The entry dated in December 1953, reported a 
skin disorder of 10 months duration (i.e., back to February 
1953 when the appellant was on active duty), and a skin 
disorder was diagnosed in January 1954.  Accordingly, the 
Board finds this evidence is both new and material and the 
veteran's claim of entitlement to service connection for a 
skin disorder is reopened.


ORDER

New and material has been submitted to reopen the veteran's 
claim of entitlement to service connection for a skin 
disorder.


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a skin disorder.  Accordingly, this 
claim should be considered by the RO on a de novo basis prior 
to any further action by the Board.  Curry v. Brown, 7 Vet. 
App. 59, 67 (1994). 

In November 2000, the President of the United States signed 
into the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This 

act introduces several fundamental changes into VA's 
adjudication process which impact on the veteran's claims of 
entitlement to service connection for a skin disorder and 
arthritis.  As these procedures could not have been followed 
by the RO at the time of the July 1999 rating decision, and 
as these procedures are more favorable to the veteran than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board observes that the RO denied the claim of 
entitlement to service connection for arthritis on the basis 
that it was not well grounded.  The statutory requirement 
that a veteran submit a well-grounded claim, however, was 
repealed by the Veterans Claims Assistance Act of 2000.  
Hence, due process requires that this claim be readjudicated 
on the merits.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  Additionally, the Board finds that the duty to 
assist has not been fulfilled.  See Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475.  Specifically, a VA 
examination which includes a nexus opinion as to the etiology 
of the claimed disorders is not of record.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
evidence that provides a relationship 
between his current arthritis and claimed 
skin disorder, and his period of active 
military service.  Based on his response, 
the RO should attempt to procure copies 
of all records which have not previously 
been obtained from identified treatment 
sources, to include the VA treatment 
records dated in 1953 and 1954, from the 
Lowell, Massachusetts VA Medical Center.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded a VA 
dermatology examination to determine the 
etiology of any skin disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed skin disorder is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

3.  The veteran should be provided with a 
VA orthopedic examination to determine 
the etiology of any arthritis found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed arthritis is 
related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided.  Any report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

6.  Thereafter, the RO should adjudicate 
the veteran's claims of entitlement to 
service connection for a skin disorder 
and arthritis on the merits, with 
consideration of the Veterans Claims 
Assistance Act of 2000.  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 



